PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

        VIERING, JENTSCHURA & PARTNER mbB - GF
        c/o
        444 Brickell Avenue.
        Suite 700
        Miami, FL 33131
	
In re Application of Lawrence Selvaraj Susai et al.
  Appl. No.: 16/601,632
Filed: October 15, 2019
Attorney’s Docket No.: P116654US
For:  SEMICONDUCTOR DEVICES AND 
         METHODS OF FABRICATING A
         SEMICONDUCTOR DEVICE
:
:
:
:
::::



::
:
:        DECISION ON PETITION 
:        UNDER 37 C.F.R. § 1.59::::

This is a decision on the petition under 37 C.F.R. §1.59(b), filed March 4, 2021, to expunge information unintentionally submitted on October 15, 2020.

The petition is DENIED.

Petitioner requests that the non-patent literature to Susai et al. (hereinafter “Susai”) submitted with Information Disclosure Statement (IDS) filed October 15, 2020, be expunged from the record because it “was unintentionally listed in the IDS.”

Petitioner asserts that “Susai is not a prior art document, as it was never published not made known to the public prior to the filing date of the application. Susai was an invention disclosure document prepared by the inventors for [purposes of drafting the present application… the failure to expunge Susai from the file wrapper and IDS would cause irreparable harm to the Petitioner on whose behalf the information was submitted because such a novelty rejection would be impossible to overcome.”

Pursuant to M.P.E.P. § 724.05.II., information unintentionally submitted may be expunged from the file record provided that: 
(A)  the Office can effect such return prior to the issuance of any patent on the application in issue; 

(C) the information has not otherwise been made public; 
(D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and 
(F) the petition fee as set forth in 37 CFR 1.17(g) is included.

The petition does not satisfy conditions (D) and (E) above for a grantable petition to expunge information unintentionally submitted in the application under M.P.E.P. § 724.05. II. Applicant has failed to state a “commitment” on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted. Also, since Susai was applied against the claims under 35 USC 102(a)(1), it is material information under 37 CFR 1.56 and may not be expunged under the provisions of 37 CFR 1.59. The petition states that Susai was never published nor made known to the public prior to the filing date of the instant application but does not include any other relevant information such as who has/had access to Susai between 2013 and the application filing in 2020, without an agreement to keep the information confidential. Furthermore, expunging Susai from the record would unnecessarily alter the file record without any apparent benefit since the subject matter disclosed by Susai is in the instant disclosure.

37 CFR 1.59 is provided to expunge the entire submission and is not for removing a specific item/article from the submission. Such removal may be requested by filing a petition under 37 CFR 1.182.

For the above-stated reasons, the petition to expunge is denied. The information submitted with the IDS on October 15, 2019 will remain in the file record. Petitioner may wish to consider submitting evidence to disqualify Susai as prior art against the Petitioner.

Any inquiry regarding this decision should be directed to Eva Montalvo, Supervisory Patent Examiner, at (571) 270-3829.

           
/JOSEPH THOMAS/_____________________________________________
Joseph Thomas, TC Director
Technology Center 2800
Semiconductors/Memory, Electrical Circuits & Systems, 
Printing/Measuring & Testing, and Optics/Photocopying

JT/em:kt